DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of S. Dowlatkah , A. Guner and S. Wolting fail to disclose
          1. A data transmission method implemented by a physical network function software-defined networking (PNF SDN) controller, the data transmission method comprising: receiving, from a first network device, a first packet originating from a terminal device; receiving, from the first network device, an access loop identifier, wherein the access loop identifier identifies a physical port or a logical port of the first network device and through which the first network device receives the first packet; generating a second packet comprising the first packet and the access loop identifier; and sending, to a virtualized network function software-defined networking (VNF SDN) controller, the second packet to prompt the VNF SDN controller to send the second packet to a second network device, wherein the second packet requests that the second network device assign an Internet Protocol (IP) address or an IP address prefix to the terminal device.
          6.  A physical network function software-defined networking (PNF SDN) controller comprising: a communications interface configured to: receive, from a first network device, a first packet originating from a terminal device; and receive, from the first network device, an access loop identifier, wherein the access loop identifier identifies a physical port or a logical port of the first network device and through which the first network device receives the first packet; and a processor coupled to the communications interface and configured to generate a second packet comprising the first packet and the access loop identifier, wherein the communications interface is further configured to send, to a virtualized network function software-defined networking (VNF SDN) controller, that the second packet to prompt the VNF SDN controller to send the second packet to a second network device, wherein the second packet requests that the second network device assign an Internet Protocol (IP) address or an IP address prefix to the terminal device.
         11. A virtualized network function software-defined networking (VNF SDN) controller comprising: a processor; and a communications interface coupled to the processor and configured to: receive, from a physical network function software-defined networking (PNF SDN) controller, a second packet that is based on an access loop identifier and that is based on a first packet that originates from a terminal device; and send, to a second network device, the second packet to request that the second network device assign an Internet Protocol (IP) address or an IP address prefix to the terminal device, wherein the access loop identifier identifies a physical port or a logical port of a first network device and through which the first network device receives the first packet.    
       17.  A data transmission system comprising: a physical network function software-defined networking (PNF SDN) controller configured to: receive, from a first network device, a first packet originating from a terminal device; receive, from the first network device, an access loop identifier, wherein the access loop identifier identifies a physical port or a logical port of the first network device and through which the first network device receives the first packet; generate a second packet comprising the first packet and the access loop identifier; and send the second packet; a virtualized network function software-defined networking (VNF SDN) controller configured to: receive, from the PNF SDN controller, the second packet; and send, to a second network device, the second packet to request that the second network device assign an Internet Protocol (IP) address or an IP address prefix to the terminal device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416